DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 9-13 and 15-19 are pending.
Claims 7-8, 14 and 20 are cancelled.



Response to Amendment
The amendment, filed 03 February 2022, is fully responsive.

Applicant’s amendments to the claims 4, 7 and 9 have overcome each and every objections previously set forth. The objections of the claims 4, 7 and 9, previously set forth, have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Objections
Claim 4 is objected to because of the following informalities: “a second machine learning spoke system” in lines 2-3 should read “the second machine learning spoke system”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 9 were amended to recite, in part, “comparing a print command sent to the first printing machine with a resultant material printed by the first printing machine” and “the first machine learning parameter comprising information pertaining to the comparison of the print command sent to the first printing machine with the resultant material printed by the 
Accordingly, it is respectfully indicated that independent claims 1 and 9, as amended, do not comply with the written description requirement.  Appropriate correction through claim amendment is respectfully requested.
In view of their dependencies to independent claims 1 and 9, claims 2-6 and 10-13 are also rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milton (US 2020/0017117 A1), hereinafter ‘Milton’, in view of Matusik et al. (US 2020/0143006 A1), hereinafter ‘Matusik’.

Regarding claim 1, Milton teaches:
A method comprising: (Milton: figure 3; [0006] “Some aspects include a process that includes processing and transferring sensor data from vehicles across different computing levels for machine-learning operations to compute adjustments for the vehicle control systems.”; [0008] “Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process.”; [0009] “Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of the above-mentioned process.”; [0017] “Some embodiments may implement a federated machine-learning architecture that supports active learning to infer things about vehicles, drivers, and places based on relatively high-bandwidth on-board and road-side sensor feeds.”)
obtaining first physical sensor data, by a first … machine associated with a first tenant of a multi-tenant machine learning platform; (Milton: [0007] “Some aspects include a process that includes obtaining a first set of geolocations, a first set of control-system data, and a first set of vehicle proximity data using a first set of sensors, wherein: the first set of sensors is attached to a first vehicle, the first vehicle includes one or more processors executing a first vehicle application operating as a part of a vehicle computing layer, wherein the vehicle computing layer comprises a set of vehicle applications operating on a first set of processors, wherein each of the first set of processors are attached to one or more vehicles, the first set of geolocations, the first set of control-system data, the a first set of vehicle proximity data are concurrently obtained, the first set of control-system data comprises data indicating a use of a control system of the first vehicle …”; [0017] “Some embodiments may implement a federated [The first set of sensors reads on “first physical sensor data”, the first vehicle reads on “a first tenant”, and the control system of the first vehicle reads on “a first … machine associated with a first tenant”. The federated machine-learning architecture reads on “a multi-tenant machine learning platform”.] (Milton: also see figure 3 step 302)
5determining, by a first machine learning spoke system associated with the first tenant, a first machine learning parameter based on at least the first physical sensor data; (Milton: [0021] “In some embodiments, a vehicle 102 traveling on a road 160 may include a suite of vehicle sensors 104.  The vehicles sensors 104 may feed a large amount of diverse sensor data to a multilayer vehicle learning infrastructure that may infer various attributes about vehicles, vehicle operators, or places through which the vehicle travels based on this data.  A large amount of data can include more than 50 Megabytes per mile or minute, more than 100 Megabytes per mile or minute, or more than 1 Gigabyte per mile or minute.  In some embodiments, the sensor data can be concurrently obtained.  A diverse amount of sensor data can include more than 5 types of sensor data, more than 10 types of sensor data, or more than 50 types of sensor data.  These attributes can be combined to form vehicle profiles, operator profiles, or location profiles, each which are further described below and can be used to determine vehicle adjustment values.  In some cases, the profiles may be implicit in trained machine-learning model parameters.  In addition, these attributes can be combined to provide risk indicators for locations, vehicle types, or operator types, wherein vehicle adjustment values can be pushed to vehicles in response to one or more risk values meeting or exceeding a risk threshold.”) [The multilayer vehicle learning infrastructure of the first vehicle reads on “a first machine learning spoke system”. The vehicle adjustment values for the first vehicle reads on “a first machine learning parameter”.] (Milton: also see figure 3 steps 312 and 328)
preventing exposure of the first physical sensor data of the first … machine to any other tenant of the multi-tenant machine learning platform; (Milton: [0043] “In some embodiments, one or more onboard computing devices of vehicles may be part of the vehicle computing layer of a multilayer vehicle learning infrastructure.  In some embodiments, an agent may perform a training activity and send results of the training activity to a subsequent infrastructure layer as part of a federated learning (FL) architecture.  For example, each of a set of computing devices attached to one of a corresponding set of vehicles may be part of a FL population of devices assigned to perform a training operation or other machine-learning operation.  Training weights, training results, or other results from one or more agents may be sent to a subsequent layer during a FL round without exposing the data used for training to any other agent on the same layer.  As further described below, these values can be used to improve the accuracy and computation speed of vehicle computing layer agents or provide instructions for control-system adjustments.  The use of a FL method can improve operator and vehicle privacy while maintaining a high degree of predictive power for any trained machine-learning model.”; [0067] “Some embodiments may call one or more privacy functions to secure sensitive data, as indicated by block 308.  Sensitive data may include various information about a vehicle operator that may be used to identify the vehicle operator.  Sensitive data may also include sensor data or vehicle data that may be proprietary or otherwise confidential.  In some embodiments, applying a privacy operation may include encrypting, modifying or removing specific types of data from sensor data or other data collected about a vehicle, vehicle operator, vehicle passenger, or object in the vehicle.  In some embodiments, calling one or more privacy [The privacy operation reads on “preventing exposure …”.] (Milton: also see figure 3 step 308)
transmitting the first machine learning parameter from the first machine learning spoke 10system to a machine learning hub system of the multi-tenant machine learning platform; and (Milton: [0007] “wherein: the first set of local computing layer results comprises a control-system adjustment value, wherein the control-system adjustment value is at least one of a parameter used by the control system to determine a vehicle response of the first vehicle to an operator-effected change on the control system or a change in the parameter, and sending the first set of local computing layer results to a top-view application executing on a top-view computing layer …”; [0020] “In some embodiments, a multilayer vehicle learning infrastructure may be implemented to provide adjustments to vehicle operations based on vehicle sensor data and associated geolocation data.  In some embodiments, the multilayer vehicle learning infrastructure may ingest this streamed data and apply different machine-learning operations based on a respective computing layer, wherein results or application states may be communicated in varying degrees between different instances and across different computing layers.  In some embodiments, the multilayer vehicle learning infrastructure may include the execution of different types of machine-learning operations and other computation operations at a vehicle computing layer, a local computing layer, and a top-view computing layer adapted to the resources and bandwidth limitations of each layer.”; [0060], figure 2 “FIG. 2 illustrates a computing environment 200 in which various learning infrastructure in accordance with the present techniques may be implemented in accordance with some embodiments.  In some cases, some or all of the above-describe techniques may be implemented in the computing environment [The machine learning system at the top-view computing layer reads on “a machine learning hub system”, and the local computing layer sending to the top-view computing layer reads on “transmitting … to a machine learning hub system”.] (Milton: also see figure 3 steps 320 and 332)
updating, by the machine learning hub system, a multi-tenant machine learning model based at least on the first machine learning parameter. (Milton: [0096] “For example, each selected vehicle may transmit its respective state values (e.g. gradients or perceptron weights) from a training operation to a data center of the local computing layer after encrypting the state values into cryptographic hash values.  One or more applications on the local computing layer or on the top-view computing layer may then modify a global model based on the results from each of the selected vehicles and transmit the modified global model to each of the selected vehicles for further training.  For example, a data center may receive a cryptographic hash of a weight W.sub.a1 for perceptron A from vehicle 1 and a cryptographic hash of a weight W.sub.a2 for perceptron A from vehicle 2 corresponding to the perceptron A of the global model pushed to both vehicle 1 and vehicle 2.  In response, an agent executing on the data center may calculate a  (Milton: also see figure 3 step 340)

Milton does not explicitly teach: obtaining first physical sensor data, by a first printing machine …; comparing a print command sent to the first printing machine with a resultant material printed by the first printing machine; the first machine learning parameter comprising information pertaining to the comparison of the print command sent to the first printing machine with the resultant material printed by the first printing machine; and preventing exposure of the first physical sensor data of the first printing machine …
Matusik teaches:
obtaining first physical sensor data, by a first printing machine …; comparing a print command sent to the first printing machine with a resultant material printed by the first printing machine; the first machine learning parameter comprising information pertaining to the comparison of the print command sent to the first printing machine with the resultant material printed by the first printing machine; and preventing exposure of the first physical sensor data of the first printing machine … (Matusik: [0081], figure 1 “Continuing to refer to FIG. 1, the printing system 100 is characterized by a parameterized predistorer 115, which [The printing system 100 reads on “a first printing machine”, and the feedback from the SCANNER 150, as illustrated in figure 1, or the scan data 155 reads on “first physical sensor data”. The parameters Θ 225 read on “the first machine learning parameter”, the originally desired specification 105 input reads on “a print command”, and fabricated corresponding fabricated part 175 reads on “a resultant material printed by the first printing machine”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Milton and Matusik before them, to modify the federated machine learning architecture to incorporate applications to other industrial/manufacturing settings.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the quality of the objects manufactured or printed with machine learning further by applying federated machine learning (Matusik: ; [0084] “In one type of learner 210, the input to the learner is training data that includes a set of specification 220 and scan data 256 pairs. Each such pair resulted for use of the printer 125 to process the specification to fabricate a part (or whole) of an object, with that fabricated part being scanned by a scanner 150 (i.e., either the scanner 150 used in printing or an equivalent scanner) resulting in the scan data 256. The training data may have hundreds, thousands, or more such pairs. For example, as illustrated by the dotted lines from specification 120 the specification 220 and from scan data 155 to the scan data 256, a printer (or multiple printers) may be monitored in operation and the training data collected for later processing.”; [0096] “Referring to FIGS. 2 and 3, another exemplary additive manufacturing approach uses a machine learning based predistorter to improve the quality of objects manufactured using the process.”) (Milton: [0123] “The increased amount of data available to a machine-learning method executing on the top-view computing layer relative to a machine-learning method executing on the local computing layer may result in an increase in the 

Regarding claim 2, Milton and Matusik teach all the features of claim 1.
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.
Any one of the vehicles of Milton reads on a first vehicle, a second vehicle, a third vehicle, etc. (Milton: [0007] “… wherein the local application also is configured to receive a second set of vehicle computing layer results and second set of geolocations from a second vehicle; training the neural network executing on the local computing layer to determine a first set of local computing layer results based on the first set of control-system data, the first set of geolocations, and a second set of control-system data from a second vehicle …”; [0019] “Some embodiments may use multi-layer hardware and software infrastructure to implement a multilayer vehicle learning infrastructure to receive vehicle sensor data and push control-system adjustments or other adjustment values based on machine-learning operations comprising sensor data from multiple vehicles, operator metrics stored in vehicle operator profiles, or features associated with geographic locations.  In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station.”; [0063], figure 3 “FIG. 3 is a flowchart of a process 300 that may be implemented in the computing environments of FIG. 1 or 2 to compute results for vehicles in accordance with some embodiments.)

Regarding claim 3, Milton and Matusik teach all the features of claims 1 and 2.
Milton further teaches:
executing the multi-tenant machine learning model to determine a manufacturing optimization; and adjusting the second manufacturing device, associated with the second tenant of the multi-30tenant learning platform, based at least on the manufacturing optimization. (Milton: [0007] “… wherein the local application also is configured to receive a second set of vehicle computing layer results and second set of geolocations from a second vehicle; training the neural network executing on the local computing layer to determine a first set of local computing layer results based on the first set of control-system data, the first set of geolocations, and a second set of control-system data from a second vehicle …”; [0019] “Some embodiments may use multi-layer hardware and software infrastructure to implement a multilayer vehicle learning infrastructure to receive vehicle sensor data and push control-system adjustments or other adjustment values based on machine-learning operations comprising sensor data from multiple vehicles, operator metrics stored in vehicle operator profiles, or features associated with geographic locations.  In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station.”; [0063], figure 3 “FIG. 3 is a flowchart of a process 300 that may be implemented in the computing environments of FIG. 1 or 2 to compute results for vehicles in accordance with some embodiments.) [Any one of the vehicles reads on a first vehicle, a second vehicle, a third vehicle, etc.] (Milton: [0128] “In some embodiments, these attributes may be inferred with machine-learning techniques.  These machine-learning techniques can include one or more of those listed [The adjustment values based on the machine learning operations reads on “a manufacturing optimization”.] (Milton: [0133], figure 3 “Alternatively, upon determining that the adjustment transmission criteria are satisfied, some embodiments may update and transmit control-system adjustment values to one or more vehicles based on the top-view computing layer results, as indicated in block 348.  In some embodiments, such as if no applicable adjustment values are made in the local computing layer, the top-view computing layer may provide new adjustment values.  For example, the top-view computing layer may generate and transmit a control-system adjustment value corresponding to a decrease of an acceleration rate for all vehicles in a region during the intervals of 11 PM to 4 AM, wherein no individual data center generated any adjustment values corresponding to an acceleration rate.”) [Updating the adjustment values to a second vehicle, as illustrated in figure 3 step 348, reads on “adjusting the second manufacturing device, associated with the second tenant …”.]

Regarding claim 4, Milton and Matusik teach all the features of claims 1 and 3.
Milton further teaches:
transmitting the manufacturing optimization from the machine learning hub system to a second machine learning spoke system associated with the second tenant, (Milton: [The attributes being combined to provide the adjustment values reads on “from the machine learning hub system”, and the adjustment values being pushed to vehicles by the multilayer vehicle learning infrastructure for the second vehicle reads on “transmitting … to a second machine learning spoke system”.]
wherein adjusting the second manufacturing device is performed by the second machine learning 5spoke system responsive to receiving the manufacturing optimization from the machine learning hub system. (Milton: [0079] “In some embodiments, an agent may use the machine-learning operation to analyze sensor data and generate results to adjust a vehicle control system or to transmit the results to a base station, server operating on a data center, cloud computing service, serverless application, or the like. … As further described below, results from [Adjusting the second vehicle control based on the machine learning by the second vehicle agent reads on “adjusting … responsive to receiving the manufacturing optimization from the second machine learning hub system”.]

Regarding claim 6, Milton and Matusik teach all the features of claim 1.
Milton further teaches:
wherein obtaining the first physical sensor data comprises obtaining data from a laser sensor of the first printing machine. (Milton: [0031] “The sensor data can include unprocessed sensor data such as un-transformed digital data or analog data.  For example, the sensor data can include an array of values representing distances detected using a LIDAR laser array and a steering wheel angular velocity.”)

Regarding claim 9:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 10, Milton and Matusik teach all the features of claim 9.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 11, Milton and Matusik teach all the features of claim 9.


Regarding claim 13, Milton and Matusik teach all the features of claim 9.
Milton further teaches:
wherein the first one or more processors and the first one or more non-transitory computer-readable media are components of the first printing machine. (Milton: [0063, figure 3 “In some embodiments, the operations of the process 300 may be effectuated by executing program code stored in one or more instances of a machine-readable non-transitory medium, which in some cases may include storing different subsets of the instructions on different physical embodiments of the medium and executing those different subsets with different processors, an arrangement that is consistent with use of the singular term ‘medium’ herein.”; [0072] “Some embodiments may include performing a vehicle layer machine-learning operation executing on a vehicle computing layer to generate vehicle computing layer results based on the sensor data, as indicated by block 312. In some embodiments, performing the vehicle layer machine-learning operation may include using an agent executing on one or more processors in the vehicle computing layer.”)

Regarding claim 15, Milton teaches:
A system comprising: (Milton: [0019], figure 1 “FIG. 1 is a schematic diagram of a first computing environment in which various machine-learning infrastructure may be implemented with the present techniques in accordance with some embodiments.”)
20one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause a machine learning hub system of a multi-tenant machine learning platform to perform operations comprising: (Milton: [0006] “Some aspects include a process that includes processing and transferring sensor data from vehicles across different computing levels for machine-learning operations to compute adjustments for the vehicle control systems.”; [0008] “Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process.”; [0009] “Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of the above-mentioned process.”; [0017] “Some embodiments may implement a federated machine-learning architecture that supports active learning to infer things about vehicles, drivers, and places based on relatively high-bandwidth on-board and road-side sensor feeds.”; [0060], figure 2 “FIG. 2 illustrates a computing environment 200 in which various learning infrastructure in accordance with the present techniques may be implemented in accordance with some embodiments.”; figures 2-3) [The system, as illustrated in figures 2-3, reads on “a machine learning hub system”, the federated machine-learning architecture reads on “a multi-tenant machine learning platform”. The process as illustrated in figure 3 reads on “to perform operations”.]
receiving a first machine learning parameter from a first machine learning spoke 25system associated with a first tenant of the multi-tenant machine learning platform, (Milton: [0007] “Some aspects include a process that includes obtaining a first set of geolocations, a first set of control-system data, and a first set of vehicle proximity data using a [The first vehicle reads on “a first tenant”. The multilayer vehicle learning infrastructure of the first vehicle reads on “a first machine learning spoke system”. The vehicle control system adjustment values for the first vehicle reads on “a first machine learning parameter”, and the top-view application being sent the vehicle control system adjustment values reads on “receiving …”.] (Milton: also see figure 3 steps 320 and 332)
the first machine learning parameter having been generated by the first machine learning spoke system based at least on first physical sensor data obtained from a first … machine; (Milton: [0021] “In some embodiments, a vehicle 102 traveling on a road 160 may include a suite of vehicle sensors 104.  The vehicles sensors 104 may feed a large amount of diverse sensor data to a multilayer vehicle learning infrastructure that may infer various attributes about vehicles, vehicle operators, or places through which the vehicle travels based on this data.  A large amount of data can include more than 50 Megabytes per mile or minute, more than 100 Megabytes per mile or minute, or more than 1 Gigabyte per mile or minute.  In some embodiments, the sensor data can be concurrently obtained.  A diverse amount of sensor data can include more than 5 types of sensor data, more than 10 types of sensor data, or more than 50 types of sensor data.  These attributes can be combined to form vehicle profiles, operator profiles, or location profiles, each which are further described below and can be used to determine vehicle adjustment values.  In some cases, the profiles may be implicit in trained machine-learning model parameters.  In addition, these attributes can be combined to provide risk indicators for locations, vehicle types, or operator types, wherein vehicle adjustment values [The vehicle adjustment values for the first vehicle reads on “a first machine learning parameter”.] (Milton: also see figure 3 steps 312 and 328)
preventing exposure of the first physical sensor data of the first … machine30machine to any other tenant of the multi-tenant machine learning platform; and (Milton: [0043] “In some embodiments, one or more onboard computing devices of vehicles may be part of the vehicle computing layer of a multilayer vehicle learning infrastructure.  In some embodiments, an agent may perform a training activity and send results of the training activity to a subsequent infrastructure layer as part of a federated learning (FL) architecture.  For example, each of a set of computing devices attached to one of a corresponding set of vehicles may be part of a FL population of devices assigned to perform a training operation or other machine-learning operation.  Training weights, training results, or other results from one or more agents may be sent to a subsequent layer during a FL round without exposing the data used for training to any other agent on the same layer.  As further described below, these values can be used to improve the accuracy and computation speed of vehicle computing layer agents or provide instructions for control-system adjustments.  The use of a FL method can improve operator and vehicle privacy while maintaining a high degree of predictive power for any trained machine-learning model.”; [0067] “Some embodiments may call one or more privacy functions to secure sensitive data, as indicated by block 308.  Sensitive data may include various information about a vehicle operator that may be used to identify the vehicle operator.  Sensitive data may also include sensor data or vehicle data that may be proprietary or otherwise confidential.  In some embodiments, applying a privacy operation may include encrypting, modifying or removing specific types of data from sensor data or other data collected about a vehicle, vehicle operator, [The privacy operation reads on “preventing exposure …”.] (Milton: also see figure 3 step 308)
updating a multi-tenant machine learning model based at least on the first machine learning parameter. (Milton: [0096] “For example, each selected vehicle may transmit its respective state values (e.g. gradients or perceptron weights) from a training operation to a data center of the local computing layer after encrypting the state values into cryptographic hash values.  One or more applications on the local computing layer or on the top-view computing layer may then modify a global model based on the results from each of the selected vehicles and transmit the modified global model to each of the selected vehicles for further training.  For example, a data center may receive a cryptographic hash of a weight W.sub.a1 for perceptron A from vehicle 1 and a cryptographic hash of a weight W.sub.a2 for perceptron A from vehicle 2 corresponding to the perceptron A of the global model pushed to both vehicle 1 and vehicle 2.  In response, an agent executing on the data center may calculate a measure of central tendency W.sub.a-avg based on the cryptographic hashes of the weight W.sub.a1 and the weight W.sub.a2, either by first decrypting the encrypted values or by performing operations on the cryptographic hash values themselves.  The measure of central tendency is a summary statistic of a dataset, and can be at least one of a mean average, median, mode, or the like.  The application executing on the local computing layer or the top-view computing layer may update the global model such that the perceptron A in the updated global model has a weight value of W.sub.a-avg before further iteration of the federated learning process.”) (Milton: also see figure 3 step 340)

 … based at least on first physical sensor data obtained from a first printing machine; preventing exposure of the first physical sensor data of the first printing machine30machinema …
Matusik teaches:
obtaining first physical sensor data, by a first printing machine …; and preventing exposure of the first physical sensor data of the first printing machine … (Matusik: [0081], figure 1 “Continuing to refer to FIG. 1, the printing system 100 is characterized by a parameterized predistorer 115, which takes as input the specification 105 and produces a modified specification 120 (or other suitable input to the printer 125, such as printer commands or some sort of printing plan). The terms “predistorter” or “distort” do not connote particular types of operations, and should not be viewed as limiting (i.e., operations other than geometric modification are encompassed). In some or all embodiments, the predistorter is configured to essentially form an inverse (a “pre-inverse”) of a printing process, such that when the modified specification 120 is provided to a printer 125 and fabricated to form a corresponding fabricated part 175 of the object, that part 175 matches the originally desired specification 105 that is provided as input. In this document the “predistrorter” may be equivalently be referred to as a “predistorter,” “preprocessor,” “compensator” or the like. Therefore, the predistorter functions as part of feedforward (or feedback) control system. As discussed further below, the predistorter is configured with parameters Θ 225, which are determined by a training/adaptation system 200.”; [0085] “As introduced above, in some “feedback” arrangements, the predistorter 115 can have two inputs: the specification 105 of the part to be fabricated, and scan data 155 of the part of the object that is already fabricated. For such arrangements, the learner 210 determines the parameters 225 to process these two inputs to yield the modified specification 120.”; [0091] [The printing system 100 reads on “a first printing machine”, and the feedback from the SCANNER 150, as illustrated in figure 1, or the scan data 155 reads on “first physical sensor data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Milton and Matusik before them, to modify the federated machine learning architecture to incorporate applications to other industrial/manufacturing settings.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the quality of the objects manufactured or printed with machine learning further by applying federated machine learning (Matusik: ; [0084] “In one type of learner 210, the input to the learner is training data that includes a set of specification 220 and scan data 256 pairs. Each such pair resulted for use of the printer 125 to process the specification to fabricate a part (or whole) of an object, with that fabricated part being scanned by a scanner 150 (i.e., either the scanner 150 used in printing or an equivalent scanner) resulting in the scan data 256. The training data may have hundreds, thousands, or more such pairs. For example, as illustrated by the dotted lines from specification 120 the specification 220 and from scan data 155 to the scan data 256, a printer (or multiple printers) may be monitored in operation and the training data collected for later processing.”; [0096] “Referring to FIGS. 2 and 3, another exemplary additive manufacturing 

Regarding claim 16, Milton and Matusik teach all the features of claim 15.
The claim recites similar limitations as corresponding claim 15 and is rejected using the same teachings and rationale.
Any one of the vehicles of Milton reads on a first vehicle, a second vehicle, a third vehicle, etc. (Milton: [0007] “… wherein the local application also is configured to receive a second set of vehicle computing layer results and second set of geolocations from a second vehicle; training the neural network executing on the local computing layer to determine a first set of local computing layer results based on the first set of control-system data, the first set of geolocations, and a second set of control-system data from a second vehicle …”; [0019] “Some embodiments may use multi-layer hardware and software infrastructure to implement a multilayer vehicle learning infrastructure to receive vehicle sensor data and push control-system adjustments or other adjustment values based on machine-learning operations comprising sensor data from multiple vehicles, operator metrics stored in vehicle operator profiles, or features associated with geographic locations.  In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view 

Regarding claim 17, Milton and Matusik teach all the features of claims 15-16.
Milton further teaches:
wherein updating the multi-tenant machine learning model based at least on the first machine learning parameter and updating the multi-tenant machine learning model based at least on the second machine learning parameter comprises: computing a machine learning adjustment as a function of both the first machine learning 20parameter and the second machine learning parameter; and updating the multi-tenant machine learning model based on the machine learning adjustment. (Milton: [0096] “For example, each selected vehicle may transmit its respective state values (e.g. gradients or perceptron weights) from a training operation to a data center of the local computing layer after encrypting the state values into cryptographic hash values.  One or more applications on the local computing layer or on the top-view computing layer may then modify a global model based on the results from each of the selected vehicles and transmit the modified global model to each of the selected vehicles for further training.”) [The global model reads on “a multi-tenant machine learning model”, and computation based on the results from the each of the selected vehicles reads on “based at least on the first machine learning parameter and updating the multi-tenant machine learning model based at least on the second machine learning parameter”, as well as, “computing a machine learning adjustment as a function of both the first machine learning 20parameter and the second machine learning parameter”.]

Regarding claim 18, Milton and Matusik teach all the features of claim 15.
Milton further teaches:
executing the multi-tenant machine learning model to determine a manufacturing optimization; and transmitting the manufacturing optimization to a second machine learning spoke system 30associated with a second tenant of the multi-tenant machine learning platform, wherein the second machine learning spoke system uses the manufacturing optimization to adjust a second manufacturing device. (Milton: [0007] “… wherein the local application also is configured to receive a second set of vehicle computing layer results and second set of geolocations from a second vehicle; training the neural network executing on the local computing layer to determine a first set of local computing layer results based on the first set of control-system data, the first set of geolocations, and a second set of control-system data from a second vehicle …”; [0019] “Some embodiments may use multi-layer hardware and software infrastructure to implement a multilayer vehicle learning infrastructure to receive vehicle sensor data and push control-system adjustments or other adjustment values based on machine-learning operations comprising sensor data from multiple vehicles, operator metrics stored in vehicle operator profiles, or features associated with geographic locations.  In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station.”; [0063], figure 3 “FIG. 3 is a flowchart of a process 300 that may be implemented in the computing environments of FIG. 1 or 2 to compute results [Any one of the vehicles reads on a first vehicle, a second vehicle, a third vehicle, etc. Similarly, the multilayer vehicle learning infrastructure of the second vehicle reads on “a second machine learning spoke system associated with a second tenant”.] (Milton: [0128] “In some embodiments, these attributes may be inferred with machine-learning techniques.  These machine-learning techniques can include one or more of those listed above, such as a RNN using stochastic gradient descent when minimizing an objective function.  Other machine-learning methods may include classification and regression tree (CART), a Bayesian optimization, a simulated annealing, or other optimization techniques by which attributes of users and places may learned from historical data.”; [0129] “Some embodiments may perform a top-view layer machine-learning operation by training one or more of the machine-learning systems described above or by using a trained version of one or more of the machine-learning systems described above.”) [The adjustment values based on the machine learning operations reads on “a manufacturing optimization”.] (Milton: [0133], figure 3 “Alternatively, upon determining that the adjustment transmission criteria are satisfied, some embodiments may update and transmit control-system adjustment values to one or more vehicles based on the top-view computing layer results, as indicated in block 348.  In some embodiments, such as if no applicable adjustment values are made in the local computing layer, the top-view computing layer may provide new adjustment values.  For example, the top-view computing layer may generate and transmit a control-system adjustment value corresponding to a decrease of an acceleration rate for all vehicles in a region during the intervals of 11 PM to 4 AM, wherein no individual data center generated any adjustment values corresponding to an acceleration rate.”) [Updating the adjustment values to a second vehicle, as illustrated in figure 3 step 348, reads on “to adjust a second manufacturing device”.]


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milton, in view of Matusik, further in view of Bhowmick et al. (US 2021/0166157 A1), hereinafter ‘Bhowmick’.

Regarding claim 5, Milton and Matusik teach all the features of claims 1-3.
Milton and Matusik do not explicitly teach: wherein the second tenant is subscribed to the multi-tenant machine learning platform to obtain the manufacturing optimization without contributing 10any machine learning parameter to the machine learning hub system.
Bhowmick teaches:
wherein the second tenant is subscribed to the multi-tenant machine learning platform to obtain the manufacturing optimization without contributing 10any machine learning parameter to the machine learning hub system. (Bhowmick: [0004] “Computing a shared model that leverages the full dataset would significantly outperform each of the individual models trained on its own dataset.  Shared models can then be deployed to each device to benefit all users for a variety of tasks, which can improve the overall user experience.  One way to compute a shared model in this distributed setting is to directly transmit data from each device to a central server where training can be done.  However, the data on each device is sensitive by nature and transmitting user data to a centralized server can compromise the privacy of user data.”; [0115] “Therefore, although the present disclosure broadly covers use of personal information data to implement one or more various disclosed embodiments, the present disclosure also contemplates that the various embodiments can also be implemented without the [Any one of the opted out user reads on “the second tenant”, and the shared model benefiting all users, including the opted out user, reads on “the second tenant is subscribed to the multi-tenant machine learning platform to obtain the manufacturing optimization without contributing…”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Milton, Matusik and Bhowmick before them, to modify the federated machine learning architecture to incorporate an ability for a subscriber of the federated machine learning to opt-out of sending certain data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the subscriber’s experience by benefiting from shared learning even if the subscriber does not always contribute all data for privacy concerns (Bhowmick: [0004] Computing a shared model that leverages the full dataset would significantly outperform each of the individual models trained on its own dataset.  Shared models can then be deployed to each device to benefit all users for a variety of tasks, which can improve the overall user experience.  One way to compute a shared model in this distributed setting is to directly transmit data from each device to a central server where training can be done.  However, the data on each device is sensitive by nature and transmitting user data to a centralized server can compromise the privacy of user data.”).

Regarding claim 12, Milton and Matusik teach all the features of claims 9 and 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale. 

Regarding claim 19, Milton and Matusik teach all the features of claims 15 and 18.
Milton and Matusik do not explicitly teach: wherein the second tenant is subscribed to the multi- 5tenant machine learning platform to obtain the manufacturing optimization without contributing any machine learning parameter to the machine learning hub system.
Bhowmick teaches:
wherein the second tenant is subscribed to the multi- 5tenant machine learning platform to obtain the manufacturing optimization without contributing any machine learning parameter to the machine learning hub system. (Bhowmick: [0004] Computing a shared model that leverages the full dataset would significantly outperform each of the individual models trained on its own dataset.  Shared models can then be deployed to each device to benefit all users for a variety of tasks, which can improve the overall user experience.  One way to compute a shared model in this distributed setting is to directly transmit data from each device to a central server where training can be done.  However, the data on each device is sensitive by nature and transmitting user data to a centralized server can compromise the privacy of user data.”; [0115] “Therefore, although the present disclosure broadly covers use of personal information data to implement one or more various disclosed embodiments, the present disclosure also contemplates that the various embodiments can also be implemented without the need for accessing such personal information data.  That is, the various embodiments of the present technology are not [Any one of the opted out user reads on “the second tenant”, and the shared model benefiting all users, including the opted out user, reads on “the second tenant is subscribed to the multi-tenant machine learning platform to obtain the manufacturing optimization without contributing…”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Milton, Matusik and Bhowmick before them, to modify the federated machine learning architecture to incorporate an ability for a subscriber of the federated machine learning to opt-out of sending certain data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the subscriber’s experience by benefiting from shared learning even if the subscriber does not always contribute all data for privacy concerns (Bhowmick: [0004] Computing a shared model that leverages the full dataset would significantly outperform each of the individual models trained on its own dataset.  Shared models can then be deployed to each device to benefit all users for a variety of tasks, which can improve the overall user experience.  One way to compute a shared model in this distributed setting is to directly transmit data from each device to a central server where training can be done.  However, the data on each device is sensitive by nature and transmitting user data to a centralized server can compromise the privacy of user data.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baracaldo Angel et al. (US 20200358599 A1) teaches techniques regarding privacy preservation in a federated learning environment. The computer executable components can comprise a plurality of machine learning components that can execute a machine learning algorithm to generate a plurality of model parameters. The computer executable components can also comprise an aggregator component that can synthesize a machine learning model based on an aggregate of the plurality of model parameters. The aggregator component can communicate with the plurality of machine learning components via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116